Citation Nr: 0635226	
Decision Date: 11/13/06    Archive Date: 11/27/06	

DOCKET NO.  96-27 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a herniated lumbar disc at the level of the fifth lumbar 
vertebra and first sacral segment. 

2.  Entitlement to an evaluation in excess of 10 percent for 
left (minor) carpal tunnel syndrome. 

3.  Entitlement to a compensable evaluation for scars on the 
left (minor) shoulder. 

4.  Entitlement to an evaluation in excess of 10 percent for 
post-concussion syndrome headaches. 

5.  Entitlement to an evaluation in excess of 10 percent for 
a herniated nucleus pulposus at the level of the 7th and 8th 
cervical vertebrae (previously evaluated as arthritis of the 
cervical spine with myofascial pain). 

6.  Entitlement to a compensable evaluation for the residuals 
of injury to the left (minor) little finger. 

7.  Entitlement to an evaluation in excess of 10 percent for 
impingement syndrome with inflammatory process of the left 
(minor) supraspinatus tendon.


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
December 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that rating decision, the RO granted service 
connection for post-concussion syndrome headaches, evaluated 
as 10 percent disabling; the residuals of an injury to the 
left little finger, evaluated as noncompensably disabling; 
arthritis of the cervical spine, evaluated as 10 percent 
disabling; scars on the left shoulder, evaluated as 
noncompensably disabling; impingement syndrome of the left 
shoulder, evaluated as 10 percent disabling; and left carpal 
tunnel syndrome, evaluated as noncompensably disabling.  In 
addition, the RO denied entitlement to a disability 
evaluation in excess of 10 percent for residuals of 
lumbosacral strain with degenerative disc disease.  The 
veteran subsequently perfected his appeal regarding the 
evaluations assigned for the aforementioned service-connected 
disabilities, as well as the denial of an increased rating 
for his service-connected low back disability.

In an August 2003 Supplemental Statement of the Case, the RO 
increased the evaluation for the veteran's service-connected 
low back disability from 10 to 40 percent, and for his 
service-connected left carpal tunnel syndrome from 0 to 10 
percent.  In an accompanying rating decision, likewise dated 
in August 2003, the RO awarded a total disability rating 
based upon individual unemployability due to service-
connected disability.  The veteran has not withdrawn his 
appeal of the assigned ratings, and is deemed to seek the 
maximum ratings available.  See A.B. v. Brown, 6 Vet. App. 
35, 38 (1993).  Accordingly, these issues remain on appeal.  

In a decision of August 2005, the Board denied entitlement to 
service connection for Scheuermann's disease.  Accordingly, 
that issue, which was formerly on appeal, is no longer before 
the Board.  At that same time, the Board remanded for 
additional development the other issues currently on appeal.  
The case is now, once more, before the Board for appellate 
review.

While further delay is regrettable, this appeal is once again 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The veteran in this case seeks increased evaluations for 
multiple service-connected disabilities.  In pertinent part, 
it is argued that the various manifestations of those 
disabilities are more severe than evaluated, and productive 
of a greater degree of impairment than is reflected by the 
respective schedular evaluations assigned.

In that regard, a review of the record would appear to 
indicate that the veteran last underwent VA compensation 
examinations for his left carpal tunnel syndrome, post-
concussion headaches, and scars of the left shoulder in May 
2000, more than six years ago.  Similarly clear is that the 
veteran last underwent a VA orthopedic examination of his 
left shoulder and left little finger in June 2000, once 
again, well over six years ago.  A private general medical 
examination was conducted in 2002, approximately four years 
ago.  While in April 2004, the veteran underwent an 
orthopedic examination of his low back and cervical spine, 
that examination did not present findings in sufficient 
detail to enable the Board to thoroughly evaluate the current 
extent of the disabilities at issue.  This is particularly 
the case given the recently-revised regulations governing the 
evaluation of service-connected back 
disability/intervertebral disc syndrome.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

More specifically, on September 23, 2002, there became 
effective new schedular criteria for the evaluation of 
service-connected intervetebral disc syndrome.  Those 
schedular criteria were again revised on September 26, 2003, 
and involve a determination as to the frequency and duration 
of incapacitating episodes attributable to the veteran's 
service-connected low back and cervical spine disabilities 
over the course of the past 12 months.  While at the time of 
the aforementioned VA orthopedic examination in April 2004, 
there were described certain clinical manifestations of the 
veteran's service-connected lumbar and cervical spine 
disabilities, no inquiry was apparently made (or diagnosis 
rendered) regarding the presence (or absence) of 
"incapacitating episodes."  Such episodes, it should be 
noted, require bed rest prescribed by a physician and 
treatment by a physician.

As regards the veteran's service-connected scars of the left 
shoulder, the Board notes that, on August 30, 2002, there 
became effective new schedular criteria for the evaluation of 
service-connected scars.  Those revised criteria provide for 
the evaluation of service-connected scars not only the basis 
of pain and/or a limitation of function of the body part 
affected, but also on the basis of the area involved.  While 
at the time of the aforementioned VA examinations in May and 
June 2000, a description was given as to the length of the 
scars present on the veteran's left shoulder, no mention was 
made of the area covered by those scars.  Such information, 
it should be noted, would be most helpful to a proper 
adjudication of the veteran's claim for an increased 
evaluation for service-connected scars of the left shoulder.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim or a 
claim for increase, the claim shall be denied.

In addition, over the course of many years, the veteran has 
received both VA and private inpatient and outpatient 
treatment for his service-connected low back disability.  
Moreover, in correspondence of July 2004, the veteran 
indicated that he continued to receive "extensive treatment" 
at a VA clinic for all of his service-connected disabilities.  
Notwithstanding this fact, the most recent pertinent evidence 
of record consists of VA outpatient treatment records dated 
in July 2004, more than two years ago.  Under the 
circumstances, the Board is of the opinion that an attempt 
should be made to obtain more contemporaneous treatment 
records prior to a final adjudication of the veteran's claims 
for increased evaluations.

In light of the aforementioned, the case is once again 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2004, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded 
additional VA orthopedic, neurologic, and 
dermatologic examinations in order to 
more accurately determine the current 
severity of the disabilities at issue.  
The claims folder must be made available 
to and reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination reports.  As 
regards the requested examinations, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

a.  As regards the requested orthopedic 
examination, the examiner should identify 
and describe any current symptomatology, 
to include functional loss associated 
with weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse for: the left little 
finger, impingement syndrome to the left 
supraspinatus tendon, and the lumbar 
spine and the cervical spine 
disabilities.  The orthopedic examiner 
should additionally discuss factors 
associated with disability, such as 
objective indications of pain on pressure 
or manipulation, muscle spasm, and the 
presence (or absence) of "flare-ups."  To 
the extent possible, any additional 
functional loss or limitation of motion 
attributable to such "flare-ups" should 
be described.  Finally, as regards the 
veteran's lumbar and cervical spine 
disabilities, the examiner should 
specifically comment regarding the 
frequency and duration of "incapacitating 
episodes" during the past 12 months 
attributable to those disabilities.  In 
so doing, attention must be given to the 
fact that, by definition, "incapacitating 
episodes" are those requiring bed rest 
and treatment prescribed by a physician.  
Finally, the examining physician should 
specifically comment regarding the 
presence (or absence) of ankylosis 
(favorable or unfavorable) of the 
veteran's left little finger.  All such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.

b.  Regarding the neurological 
examination, the examiner should comment 
on the frequency and duration of the 
veteran's post-concussion headaches, the 
as well as address any neurological 
symptomatology related to the veteran's 
left carpal tunnel syndrome, and lumbar 
and cervical spine disabilities.

c.  Following completion of the 
dermatologic examination, the examiner 
should specifically comment regarding the 
area (in square inches) encompassed by 
the veteran's service-connected scars of 
the left shoulder.  Such examination 
should, additionally, involve a 
discussion as to whether the scars in 
question are tender and/or painful, or in 
any way "unstable."  All such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.

3.  The RO should then review the 
veteran's claims for increased 
evaluations for the disabilities 
presently on appeal.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



